Detailed Action
1. 	This Action is in response to Applicant's amendment filed on August 20, 2021. Claims 1-9 and 12, 23, 39-45 are now pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
3.	Claims 1-9 and 12, 23, 39-45 are allowed.

4.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1-9 and 12, 23, 39-45, the prior art of record teaches method, apparatus and system comprising: in response to whether a node in the second network supports communication with a node in a first network, carrying out a first procedure or a second procedure for establishing a communication involving a wireless device using the second network.
However, after the amendment to claims 1, 23 and 45, Applicant's remarks have been considered and found to be persuasive.  In agreement with the Applicant's remarks, the prior art failed to disclose or suggest each and every limitation recited in claims 1-9 and 12, 23, 39-45 of the claimed invention when considered as a whole. And further in view of Applicant’s arguments and remarks regarding the connection context and the reception of the confirmation, presented on pages 6 and 7 of response filed on August 20, 2021.


Conclusion 
5.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Laroia; Rajiv et al. (US 20080287130 A1) discloses a mobile communications device initiates a handoff from its current base station (BS) sector network attachment point to a new BS sector.
	Kim, Sung-Hoon et al. (US 20030108027 A1) discloses a technique for fast selecting a cell having the best channel condition among a plurality of cells, when a UE supporting the HSDPA (hereinafter referred to as "HSDPA UE") is located in a cell boundary region, or a soft handover region.
	QUAN; Wei et al. (US 20170339612 A1) discloses receiving, by the UE, an RRC resume confirmation message sent by the first network side device or the second network side device, where the RRC resume confirmation message is used to indicate that the UE is restored to the connection state.
6.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
August 31, 2021